ORIGINAL                                          04/28/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: PR 22-0004


                                        PR 22-0004

                                                                      APR 2 8 2022
                                                                    Bowan Cireenwood
                                                                  Clerk of Supreme Court
                                                                     qtate of Montana
IN RE THE PETITION OF
                                                                    ORDER
KEVIN GILLEN




      Kevin Gillen has petitioned this Court for admission to active status in the State
Bar of Montana after having been on inactive status since March 2021.
       IT IS ORDERED that upon payment of the appropriate fees to the State Bar of
Montana, Petitioner shall be admitted to the active practice of law in the state of
Montana.
       IT IS FURTHER ORDERED that, within six months of the date of this Order,
Petitioner shall submit to the Board of Continuing Legal Education, P.O. Box 577,
Helena, MT 59624, proof of attendance at fifteen hours of approved Continuing Legal
Education to be credited to the time Petitioner was on inactive status.
      The Clerk is directed to provide copies of this Order to Petitioner and to the State
Bar of Montana.
      DATED this? 5 day of April, 2022.


                                                 For the Court,




                                                                  Chief Justice